        Case 1:19-cv-00801-DAD-JLT Document 28 Filed 06/17/20 Page 1 of 2


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   ADOLFO JUAREZ,                                       Case No.: 1:19-cv-0801- DAD - JLT
11                  Plaintiff,                            ORDER RE: SETTLEMENT CONFERENCE
12          v.
13   LOWE HOME CENTERS, LLC, et al.,
14                  Defendants.
15
16          Counsel have represented that they believe that the settlement conference, set for this Friday, is
17   likely to be productive. Thus, the matter will remain on calendar but will proceed via videoconference.
18   Counsel and their clients are reminded that though the matter will not proceed in person, they are
19   obligated to conduct themselves in the usual manner. For example, they SHALL have the same
20   commitment to the process as the Court would otherwise expect.
21          The settlement conference will not extend beyond two hours, so the parties and counsel SHALL
22   be prepared with their positions and understand that the process will move quickly. Toward that end,
23   when the conference begins, the defense SHALL be prepared to make an offer without need for further
24   conference with the client.
25
26   IT IS SO ORDERED.
27
        Dated:     June 17, 2020                              /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE


                                                      1
     Case 1:19-cv-00801-DAD-JLT Document 28 Filed 06/17/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        2
